Case: 09-31187       Document: 00511187613          Page: 1    Date Filed: 07/28/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 28, 2010
                                     No. 09-31187
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




LEROY HUBERT,

                                                   Plaintiff-Appellant,

versus

CITY OF BATON ROUGE / PARISH OF EAST BATON ROUGE,
DEPARTMENT OF PUBLIC WORK,

                                                   Defendant-Appellee.




                    Appeal from the United States District Court
                        for the Middle District of Louisiana
                                  No. 3:08-CV-515




Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*


       Leroy Hubert sued his employer, the City of Baton Rouge, under title VII



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-31187    Document: 00511187613 Page: 2       Date Filed: 07/28/2010
                                 No. 09-31187

of the Civil Rights Act of 1964, claiming employment discrimination and retalia-
tion on account of his failure to get a promotion. The district court granted sum-
mary judgment for the city.
      The district court pointed out that the person who got the promotion was
black, as is Hubert. The successful candidate was ranked first by the staff, was
more experienced, and was the only candidate who met the educational require-
ments for the job.
      On appeal, Hubert tenders only a five-page brief. The first issue he raises
is that there are genuine fact issues that should preclude summary judgment.
Hubert does not state what the contested facts are.
      The second issue is that the district court abused its discretion in denying
Hubert’s motion to alter or amend the judgment. That motion, however, was ac-
companied by an affidavit that did not raise a fact issue with regard to the rela-
tive qualifications of Hubert and the successful candidate. Moreover, Hubert
filed no opposition to the motion for summary judgment, waiting until it had
been granted before filing his affidavit along with the motion to alter or amend.
      This appeal is without merit, and the judgment is AFFIRMED.




                                        2